Citation Nr: 1532212	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  10-31 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, including depressive disorder, anxiety disorder, and obsessive compulsive disorder (OCD).

3.  Entitlement to service connection for sleep apnea syndrome.

4.  Entitlement to a compensable evaluation for bilateral hearing loss.

5.  Entitlement to an increased rating for a low back disability, currently evaluated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1967, with service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in May 2014; a transcript of the hearing is of record.

Regarding the claim for an acquired psychiatric disorder other than PTSD, the Board notes that the Veteran filed a separate claim for depressive disorder.  The medical evidence of record indicates that the Veteran has also been diagnosed with anxiety disorder and obsessive compulsive disorder.  Accordingly, the Board is expanding his claim for depressive disorder to include all psychiatric disorders other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction of his mental condition, whatever it is).  

The issues of entitlement to service connection for an acquired psychiatric disorder other than PTSD, service connection for sleep apnea syndrome, a compensable evaluation for bilateral hearing loss, and increased evaluation for low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent medical evidence of record indicates that the Veteran does not have a current diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

A timely January 2007 letter advised the Veteran of what is necessary to substantiate a claim for service connection, the division of responsibility between the Veteran and the VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Additionally, the letter included a PTSD stressor questionnaire.  Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRS) have been associated with the claims file.  All identified and available post-service treatment records have been obtained.  

The Board notes that, although the Veteran has been evaluated thoroughly by mental health providers throughout the time period on appeal, the Veteran was not provided with a VA examination and opinion to assess the current nature and etiology of his claimed PTSD disability.  However, VA need not conduct an examination with respect to the claims on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claims. See 38 C.F.R. § 3.159(c) (4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  As explained further below, the standards of McLendon are not met in this case as there is no current diagnosis of record of PTSD.  To the extent the Veteran asserts otherwise, he is not competent to render a diagnosis of PTSD, a matter that requires medical expertise.  Thus, remand for a VA examination is not necessary. 

Additionally, the Veteran was afforded the opportunity to give testimony before the undersigned in May 2015.  At the hearing, the undersigned identified the issue on appeal and discussed the Veteran's service history and his current complaints.  The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the claim based on the current record.    

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

III.  Factual Background

The Veteran asserts that he has PTSD as a result of service in Vietnam.  Specifically, he claims that he handled dead bodies when he was detailed in grave registration, and served on guard duty sometimes in total darkness.  See January 2007 statement.  The Veteran's DD Form 214 indicates that he had 11 months and 20 days of foreign service.  He is the recipient of the Vietnam Service Medal and the Republic of Vietnam Campaign Medal. 

Service treatment records are silent for complaints of, or treatment for psychiatric complaints.  However, on July 1967 separation examination, the Veteran endorsed frequent or terrifying nightmares, as well as pain or pressure in chest.

Post-service, the Veteran participated in a private alcohol rehabilitation program in December 2000 to January 2001.  An admission assessment notes that the Veteran endorsed blackouts, restlessness, some sleep disturbance, labile mood, and rage/anger problems.  He denied problems with concentration, short and long term memory, decreased energy, thought disorder, or obsessive thoughts or behavior.  He also denied having now or previously depression, anxiety, or panic attacks.  The examiner diagnosed alcohol dependence and pathological gambling.

From August 2002 to February 2003, the Veteran received VA substance abuse counseling.  During his treatment, he complained of anger and an inability to get along with others.  He denied military trauma.  A psychosocial assessment revealed that the Veteran reported being terrified at times during the military.  He discussed going on one convoy mission which was very frightening.  He also discussed how his unit did grave registration and in those details they had to process, clean and store the bodies of the deceased.  On one such detail there were more than 100 bodies that were brought in.  He found that to be very upsetting.  Upon return to the US he experienced nightmares for a while.  His family was also concerned about him and had him see a psychiatrist but that was of no help.  The nightmares stopped after a while.  The Veteran reported that he was provided Valium "several years ago" for stress/anger control.  The examiner assessed anger dyscontrol and alcohol abuse.

In January 2009, the Veteran was afforded a VA psychotherapy evaluation following complaints of nightmares and problems sleeping.  The Veteran reported having nightmares after Vietnam, consisting of being chased by an unknown person, as well as seeing dead bodies related to his grave detail when he was in Vietnam.  He reported that his nightmares returned after he stopped drinking.  Following an evaluation of the Veteran's current symptoms as well as a review of the Veteran's mental health treatment, the examining psychiatrist ruled out PTSD and diagnosed alcohol dependence.  However, the Veteran was referred to the trauma recovery program for further assessment.  After a mental health consultation, the Veteran was diagnosed with anxiety disorder not otherwise specified (NOS) with panic and PTSD symptoms, as well as impulse control disorder NOS.
In February 2013, the Veteran reported that he still had nightmares about being chased, getting caught, having a weapon but being unable to shoot back.  The nightmares appeared gang-related but the Veteran could not explain the significance of the dream content.  He reported that his family noticed how different he was when he returned from Vietnam.  He could not leave the house without carrying a gun on him when he first came back from Vietnam.  He reported he had been unable to sleep well.  The examiner noted that the Veteran had a wide variety of obsessions and compulsions, mostly violent obsessions of unwanted impulses, contamination fears, religious obsessions, counting, organizing, arranging compulsions, and ritualized handwashing.  The Veteran agreed to therapy referral to reduce his anxiety and impulsive/compulsive behaviors.

In April 2013, the Veteran underwent evaluation for treatment for PTSD.  The examiner noted that there was no prior diagnosis of PTSD.  The Veteran spoke of general war conditions, but described his most traumatic event as working in grave registration where he was tasked with cleaning dead bodies, putting them in body bags, and dressing for transportation.  The Veteran recalled being concerned because he did not want to recognize anyone who had died.  He also described a situation in which he was on guard duty when their base was fired on.  He stated he laid there while they were under attack for 10 minutes.  He stated current symptoms related to these events include nightmares three to four times per month in which he is being chased and shot at.  The bodies in the dream are friends of his.  He stated the primary impact or intrusion these events have on his current life is mostly nightmares/dreams.  

The examiner found that, while the Veteran endorsed some PTSD symptoms, they did not appear organized around his traumatic events and are reported to contribute to limited distress in his life currently.  Some of his symptoms are likely also accounted for by the primary anxiety spectrum disorders diagnosed by his mental health providers since 2009.  The examiner diagnosed OCD, and found that the Veteran did not meet the PTSD Clinic admission criteria.

Additional psychotherapy treatment records through June 2014 do not note a diagnosis of PTSD.
On January 2014 VA mental health examination, the examiner diagnosed depressive disorder NOS.  The examiner also opined that the Veteran does have some anxiety but does not meet the criteria for an anxiety disorder.

During the May 2015 Board hearing, the Veteran testified that he currently experiences nightmares and he cannot stand crowds or noises.

IV.  Analysis

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of sections 38 U.S.C.A. § 1110  as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  The law specifically limits entitlement to service connection to cases where disease or injury has resulted in disability.  38 U.S.C.A. § 1110.  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  The weight of the evidence in this case shows no current diagnosis of PTSD.  With the absence of a current diagnosis, the evidence cannot establish a causal connection between the claimed disability and service.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board acknowledges the Veteran's opinion that he suffers from PTSD and finds his account of in-service stressors and continuous nightmares since service to be credible.  Nevertheless, to establish service connection for PTSD, there must not only be competent and credible evidence of an in-service stressor, but also a current diagnosis which is based upon that stressor.  Psychiatric evaluations completed in January 2009, February 2013, and January 2014 note specifically that the Veteran does not meet the criteria for a diagnosis PTSD.  Accordingly, the Board concludes that service connection for PTSD is not warranted.  

The Board has not overlooked the Veteran's contentions; his statements to healthcare providers, his testimony at the Board hearing, or statements regarding his mental condition.  The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Federal Circuit Court also held in Buchanan (and Davidson and Jandreau), however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

That said, the Board finds that the Veteran is not competent to diagnose PTSD, as such a determination requires mental health expertise.  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding the presence of PTSD are not statements merely about an observable medical condition, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have. 

Accordingly, based on all of the foregoing, the Board finds that a preponderance of the evidence is against entitlement to service connection for PTSD.


ORDER

Service connection for PTSD is denied.


REMAND

As indicated above, the Board has denied the claim for service connection for PTSD on the basis that the Veteran does not have a valid diagnosis of PTSD.  However, the Veteran's mental health records indicate that the Veteran has been variously diagnosed with depressive disorder NOS, anxiety disorder NOS, and obsessive compulsive disorder.  Moreover, as noted above, the Veteran reported frequent nightmares and chest pain in service, and has credibly reported ongoing nightmares since service.

The Veteran was afforded a VA examination in January 2014 to determine whether the Veteran's claimed acquired psychiatric disabilities were secondary to a service-connected disorder.  However, the examiner did not opine as to whether the Veteran's depressive disorder was aggravated by his service-connected disabilities.  Moreover, the Board finds that there is sufficient evidence of record to obtain an etiological opinion regarding whether the Veteran's current psychiatric disabilities are directly related to service.  Accordingly, an addendum opinion is necessary before the Board can adjudicate the Veteran's claim for an acquired psychiatric disorder other than PTSD.

Regarding the Veteran's claims for hearing loss and low back disability, the Board notes that the Veteran was last afforded a VA examination in March 2012.  During his May 2015 Board hearing, the Veteran testified that his disabilities have worsened since that time.  A new examination is appropriate when there is an assertion of an increase in severity since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In order to more accurately reflect the current level of the Veteran's disabilities, the Board believes that an examination and opinion is necessary.  Updated VA treatment records should also be secured on remand.
Finally, in July 2014, the Veteran filed a timely notice of disagreement with the June 2014 rating decision denying service connection for sleep apnea syndrome.  To date, no Statement of the Case has been issued, and must be provided on remand.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated VA outpatient records.

2.  Then return the claims file, including a copy of this Remand, to the January 2014 examiner (or another suitably qualified psychiatrist or psychologist, if unavailable) for an addendum opinion regarding the etiology of the Veteran's claimed acquired psychiatric disabilities other than PTSD.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

Following a review of the claims file, the examiner is asked to offer an opinions on the following:

(a)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's diagnosed depressive disorder had its onset in service or is otherwise related to a disease or injury in service, to include complaints of frequent nightmares and chest pain at service separation?

(b)  Is it at least as likely as not (a 50 percent or greater probability) that that the Veteran's diagnosed depressive disorder is aggravated beyond the normal course of the condition by any of his service-connected disabilities?

A complete rationale should be given for all opinions and conclusions expressed.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state, and provide a supporting explanation as to why an opinion cannot be provided without resort to speculation.

3.  Then schedule the Veteran for an audiological examination to determine the current severity and effect of his hearing loss and the impact of that disability on his daily living activities and occupational functioning. 

The entire claims, including a copy of this REMAND should be reviewed in conjunction with the examination and the examiner's report should note that review.  That report should also note the results of all indicated tests, including an audiological evaluation and speech discrimination (Maryland CNC) testing conducted pursuant to 38 C.F.R. § 4.85.

In addition to objective test results, the VA examination report should include a full description of the functional effects posed by the Veteran's bilateral hearing loss, in particular the extent to which that service-connected disability interferes with his performance of daily living activities, such as telephone conversations and face-to-face interactions, and its impact on his occupational functioning.

4.  Then schedule the Veteran an appropriate VA examination to determine the current level of severity of his low back disability.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination. All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner should:

i. Provide the range of flexion of the Veteran's thoracolumbar spine and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically). 

ii. Discuss any associated ankylosis (favorable or unfavorable) of the Veteran's thoracolumbar spine, any unfavorable ankylosis of his entire spine, as well as the frequency (in the past 12 months) of any incapacitating episodes.  See 38 C.F.R. § 4.71a, Note 1 following Diagnostic Code 5243 (an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician). 

iii.  Discuss any adverse neurological abnormalities that are the result of the Veteran's low back disability.  The examiner should identify any nerve(s) affected and determine if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe."

The examiner should also discuss the impact of the low back disability on the Veteran's occupational functioning.  A complete rationale should be given for all opinions and conclusions expressed.

5.  Separately, issue a Statement of the Case as to the issue of entitlement to service connection for sleep apnea syndrome, including appellate rights.
6.  Then, readjudicate the issues of entitlement to service connection for an acquired psychiatric disorder other than PTSD, entitlement to a compensable evaluation for bilateral hearing loss, and entitlement to an increased rating for a low back disability.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and allow a period of time for response, before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


